Per Curiam.
The relator is the owner of a tract of land in the town of Irvington. He applied to the building inspector for a permit for the erection of a building containing stores on the first floor and apartments on the second floor. He was denied the permit solely because the zoning ordinance of the town forbids the erection of such building on the premises, the property being located in what is known as Zone A, which permits the erection of one-family dwellings only.
We think the case is controlled by the case of State v. Nutley, 99 N. J. L. 389. That case in the Court of. Errors and Appeals is binding on this court in the absence of modification by that court, and there has been none.
The relator is entitled to judgment, with costs, and a peremptory writ will issue.